Citation Nr: 1104904	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-14 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits 
under Chapter 35, Title 38, of the United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 
1974.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

The appellant testified before the undersigned Veterans Law Judge 
at the RO in April 2010. 


FINDINGS OF FACT

1.  By way of an April 1999 rating decision, the RO awarded the 
Veteran a 100 percent disability rating for his service-connected 
schizophrenia effective October 23, 1998, and denied DEA benefits 
because it was not determined that the disability would be 
permanent. 

2. In an August 1999 rating decision, the RO awarded an earlier 
effective date for the 100 percent rating to February 13, 1998.

3.  By way of a February 2008 rating decision, the RO awarded DEA 
benefits under Chapter 35, Title 38 of the United States Code, 
and assigned an effective date of December 28, 2007, as that is 
the date of the examination wherein the Veteran's schizophrenia 
was found to be permanently disabling. 

4.  The appellant is a daughter of the Veteran, born in April 
1981.  She reached her 26th birthday in April 2007, and will 
reach her 31st birthday in April 2012.

5.  In November 2008, the appellant began school to work toward a 
Masters degree in Education.   


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits 
pursuant to Chapter 35, Title 38, of the United States Code have 
not been met. 38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 21.3040, 21.3041, 21.3043, 21.3300 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  For educational assistance claims, the regulations 
delineating the specific notification and assistance requirements 
are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2010).  In this 
case, however, the essential facts are not in dispute; the case 
rests on the interpretation and application of the relevant law.  
The Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that 
VCAA notice was not required where evidence could not establish 
entitlement to the benefit claimed).  There is no possibility 
that any additional notice or development would aid the appellant 
in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz.  Thus, any deficiency of notice or of the 
duty to assist constitutes merely harmless error.


II.	Analysis

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the child of a veteran who has a 
total and permanent disability rating from a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  
In this case, the appellant's eligibility for DEA benefits 
derives from her status as a child of a permanently and totally 
disabled Veteran.

The basic beginning date for the utilization of DEA benefits by 
an eligible child of a veteran is either his or her 18th birthday 
or the date of his or her successful completion of secondary 
schooling, whichever is the earlier date.  38 C.F.R. § 
21.3041(a).  This beginning date may be tolled (i.e., delayed) in 
certain situations, including when the Veteran's permanent and 
total disability rating is assigned after the child reaches age 
18, but before the child becomes 26 years of age.  38 C.F.R. § 
21.3041(b)(2)(ii).  In that case, the beginning date of 
eligibility will be the effective date of the permanent and total 
disability rating or the date of notification to the Veteran of 
such rating, whichever is more advantageous to the child. 

The basic ending date for DEA benefits is the child's 26th 
birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  However, 
if the effective date of the permanent and total disability 
rating, or notification of the rating, occurs when the child is 
between the ages of 18 and 26, the ending date will be 8 years 
from such effective date or date of notification, whichever is 
more advantageous to the child.  38 U.S.C.A. § 3512; 38 C.F.R. § 
20.3041(d)(1).  The ending date can be extended if, among other 
things, the child suspends her program due to conditions 
determined by VA to have been beyond her control; for example, if 
immediate family obligations beyond his control require him to 
take employment, or pursuit of her program is precluded because 
of illness, or she is ordered to active duty or involuntarily 
ordered to full-time National Guard duty.  38 U.S.C.A. § 3512; 38 
C.F.R. §§ 20.3041(g), 21.3043.

After a careful review of the appellant's claims file the Board 
finds that the appellant's claim for eligibility of  DEA benefits 
must be denied based on the law.  

The facts in this case are not in dispute.

A February 2008 rating decision established DEA benefits 
effective December 28, 2007, because the Veteran's schizophrenia 
was not found to be permanently disabling until examination of 
that date.

Unfortunately, under 38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c), 
the basic ending date for eligibility for DEA benefits is the 
child's 26th birthday.  In this case the appellant's 26th 
birthday was in April 2007, months prior to the December 28, 2007 
effective date for the DEA benefits.  Therefore, at the time the 
Veteran was found to be permanently and totally disabled, the 
appellant was past the age of eligibility and did not meet the 
basic eligibility requirements for DEA benefits.  

The Board notes that the beginning date may be tolled in certain 
situations, including when the Veteran's permanent and total 
disability rating is assigned after the child reaches age 18, but 
before the child becomes 26 years of age.  In this case, however, 
the appellant was already 26 years of age at the time the Veteran 
was found to be permanently and totally disabled.  As such, she 
was no longer eligible for DEA benefits.    

The appellant testified that she was told by the RO that she was 
eligible for DEA benefits until her 31st birthday.  The law, 
however, does not support such eligibility.  The Board notes that 
the Appellant's argument regarding her 31st birthday is a 
reference to the extension provisions, found at 38 C.F.R. 
21.3041(g)(1), which provide that if an eligible child suspends 
pursuit of his or her program due to conditions that VA 
determined were beyond the child's control then they may grant an 
extension beyond the eight year period of eligibility.  
Notwithstanding these potential extension provisions, however, no 
child is eligible for educational assistance beyond his or her 
31st birthday, except that if the child's 31st birthday occurs 
during a term (quarter or semester), VA may extend the period of 
eligibility to the end of that term. 38 U.S.C.A. § 3512(c) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 21.3040(d), 21.3041(g) (2010).

The Board finds that unfortunately this provision does not apply 
to the appellant since she had already reached her 26th birthday 
before the date the Veteran was found to be permanently and 
totally disabled  and therefore, she was not ever eligible for 
the DEA benefits.  The extension past the age of 26 (under 38 
C.F.R. 21.3041(g)(1)), is only for those who are found to be 
eligible, but cannot attend school because of conditions outside 
their control.  

If the Veteran was found to be permanently and totally disabled 
prior to the appellant's 26th birthday in April 2007 then she 
would have been granted an ending date of 8 years from the 
effective date or date of notification, whichever was more 
advantageous.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1).  
That is not the case in this situation. 

The Board notes that although the April 1999 and August 1999 
rating decisions found the Veteran to be 100 percent disabled due 
to schizophrenia effective February 13, 1998, he was not found to 
be totally and permanently disabled until December 28, 2007.  
Therefore, eligibility cannot be established back to February 13, 
1998.  Even if eligibility was established back to the date of 
his 100 percent disability rating the appellant would still not 
be found eligible for DEA benefits since she did not start school 
until November 2008, which was after her 26th birthday of April 
2007.   

Under 38 C.F.R. § 21.3041(h) extensions of ending dates are only 
applicable where the beneficiary child is already in receipt of 
Chapter 35 educational assistance benefits and is pursuing his or 
her education, but has had to stop because of certain events 
beyond his or her control.  An extension is also available if an 
eligible child is ordered to active duty or involuntarily ordered 
to full-time National Guard duty during her period of 
eligibility.  Again, these situations are not the case in this 
present matter, as the appellant did not begin her education 
until after her 26th birthday and there is no evidence she 
stopped either because of certain events beyond her control, was 
ordered to active duty, or involuntarily ordered to full-time 
National Guard duty during her period of eligibility.

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing eligibility for DEA benefits under Chapter 35 
are clear and specific, and the Board is bound by them.  Pursuant 
to these criteria, there is no basis upon which to grant the 
appellant eligibility for DEA benefits under Chapter 35.  
Therefore, the Board must find that the appellant is simply not 
eligible to receive educational assistance benefits under Chapter 
35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Where the law, rather than the facts, is dispositive, 
the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) are not for application.

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter.  Moreover, 
the Board does not doubt the sincerity of the appellant's 
contentions.  That being said, the Board is bound by the laws and 
regulations governing the payment of benefits, which, in this 
case, do not support the award of benefits.   

[Continued on following page.]


ORDER

Entitlement to Dependents' Educational Assistance (DEA) benefits 
under Chapter 35, Title 38, of the United States Code is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


